EXHIBIT 10.1

POLYCOM, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

             This Change of Control Severance Agreement (the “Agreement”) is
made and entered into by and between ____________ (the “Employee”) and Polycom,
Inc., a Delaware Corporation (the “Company”), effective as of _____________ 
(the “Effective Date”).

RECITALS

             1.         It is expected that the Company from time to time will
consider the possibility of an acquisition by another company or other change of
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined herein) of the Company.

             2.         The Board believes that it is in the best interests of
the Company and its stockholders to provide the Employee with an incentive to
continue his or her employment and to motivate the Employee to maximize the
value of the Company upon a Change of Control for the benefit of its
stockholders.

             3.         The Board believes that it is imperative to provide the
Employee with certain severance benefits upon the Employee’s termination of
employment following a Change of Control.  These benefits will provide the
Employee with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change of Control.

             4.         Certain capitalized terms used in the Agreement are
defined in Section 7 below.

AGREEMENT

             NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

             1.         Term of Agreement.  This Agreement shall terminate upon
the date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.

             2.         At-Will Employment.  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be at-will,
as defined under applicable law, except as may otherwise be specifically
provided under the terms of any written formal employment agreement between the
Company and the Employee (an “Employment Agreement”).  If the Employee’s
employment terminates for any reason, including (without limitation) any
termination prior to a Change of Control, the Employee shall not be entitled to
any payments, benefits, damages, awards or compensation other than as provided
by this Agreement or under his or her Employment Agreement.

             3.         Agreement to Remain with the Company for 6 Months
Following a Change of Control.  Executive agrees to remain employed with the
Company (or its successor corporation) for a period of six (6) months following
a “Change of Control” (as defined herein) unless his or her employment
terminates due to Executive’s death, becoming “Disabled” (as defined herein),
for “Good Reason” (as defined herein), or is terminated involuntarily by the
Company during such six (6) month period.

             4.         Severance Benefits.

             (a)        Involuntary Termination Other than for Cause or
Voluntary Termination for Good Reason Following a Change of Control.  If within
twenty-four (24) months following a Change of Control (i) the Employee
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for “Good Reason” (as defined herein) or (ii) the Company (or
any parent or subsidiary of the Company) terminates the Employee’s employment
for other than “Cause” (as defined herein), or (iii) the Employee dies or
terminates employment due to becoming Disabled (as defined herein) and the
Employee, except in the case of death, signs and does not revoke a standard
release of claims with the Company in a form acceptable to the Company, then the
Employee shall receive the following severance from the Company:

                         (i)        Severance Payment.  The Employee shall be
entitled to receive a lump-sum severance payment (less applicable withholding
taxes) equal to 200% of the Employee’s annual base salary (as in effect
immediately prior to (A) the Change of Control, or (B) the Employee’s
termination, whichever is greater) plus 200% of the Employee’s target bonus for
the fiscal year in which the Change of Control or the Employee’s termination
occurs, whichever is greater.

                         (ii)       Options; Restricted Stock.  All of the
Employee’s then outstanding options to purchase shares of the Company’s Common
Stock (the “Options”) shall immediately vest and became exercisable. 
Additionally, all of the shares of the Company’s Common Stock then held by the
Employee subject to a Company repurchase right (the “Restricted Stock”) shall
immediately vest and the Company’s right of repurchase with respect to such
shares of Restricted Stock shall lapse.  The Options shall remain exercisable
following the termination for the period prescribed in the respective option
agreements.

                         (iii)      Continued Employee Benefits.  Company-paid
health, dental, vision, long-term disability and life insurance coverage at the
same level of coverage as was provided to such Employee immediately prior to the
Change of Control and at the same ratio of Company premium payment to Employee
premium payment as was in effect immediately prior to the Change of Control (the
“Company-Paid Coverage”).  If such coverage included the Employee's dependents
immediately prior to the Change of Control, such dependents shall also be
covered at Company expense.  Company-Paid Coverage shall continue until the
earlier of (i) twenty-four (24)  months from the date of termination, or (ii)
the date upon which the Employee and his dependents become covered under another
employer's group health, dental, vision, long-term disability or life insurance
plans that provide Employee and his dependents with comparable benefits and
levels of coverage.  For purposes of Title X of the Consolidated Budget
Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event” for
Employee and his or her dependents shall be the date upon which the Company-Paid
Coverage terminates.

             (b)        Timing of Severance Payments.  The severance payment to
which Employee is entitled shall be paid by the Company to Employee in cash and
in full, not later than ten (10) calendar days after the date of the termination
of Employee’s employment as provided in Section 4(a).  If the Employee should
die before all amounts have been paid, such unpaid amounts shall be paid in a
lump-sum payment (less any withholding taxes) to the Employee’s designated
beneficiary, if living, or otherwise to the personal representative of the
Employee’s estate.

             (c)        Voluntary Resignation; Termination for Cause.  If the
Employee’s employment with the Company terminates (i) voluntarily by the
Employee other than for Good Reason or Disability or (ii) for Cause by the
Company, then the Employee shall not be entitled to receive severance or other
benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.

             (d)        Termination Apart from Change of Control.  In the event
the Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twenty-four (24) –month period
following a Change of Control, then the Employee shall be entitled to receive
severance and any other benefits only as may then be established under the
Company’s existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

             (e)        Exclusive Remedy.  In the event of a termination of
Employee’s employment within twenty-four (24)  months following a Change of
Control, the provisions of this Section 4 are intended to be and are exclusive
and in lieu of any other rights or remedies to which the Employee or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement.  The Employee shall be entitled to no benefits, compensation or
other payments or rights upon termination of employment following a Change in
Control other than those benefits expressly set forth in this Section 4.

             5.         Golden Parachute Excise Tax Gross-Up.  In the event that
the benefits provided for in this Agreement or otherwise payable to the Employee
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed by Section 4999 of the Code, then
the Employee shall receive a payment from the Company sufficient to pay such
excise tax, plus (ii) an additional payment from the Company sufficient to pay
the excise tax and federal and state income and employment taxes arising from
the payments made by the Company to Employee pursuant to this sentence.  Unless
the Company and the Employee otherwise agree in writing, the determination of
Employee’s excise tax liability and the amount required to be paid under this
Section 5 shall be made in writing by the independent auditors who are primarily
used by the Company immediately prior to the Change of Control (the
“Accountants”).  For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

             6.         Pooling of Interests Limitation.  To the extent any of
the benefits (including the equity compensation vesting acceleration) hereunder
would cause a contemplated Change of Control transaction that was intended to be
accounted for as a “pooling-of-interests” transaction to become ineligible for
such accounting treatment under generally accepted accounting principles, as
determined by the Accountants, then this Agreement shall automatically be deemed
amended to provide Employee with such lesser benefits as would allow for the
contemplated Change of Control transaction to be accounted for as a
“pooling-of-interests” transaction.

             7.         Definition of Terms.  The following terms referred to in
this Agreement shall have the following meanings:

             (a)        Cause.  “Cause” shall mean (i) an act of personal
dishonesty taken by the Employee in connection with his responsibilities as an
employee and intended to result in substantial personal enrichment of the
Employee, (ii) Employee being convicted of a felony, (iii) a willful act by the
Employee which constitutes gross misconduct and which is injurious to the
Company,  (iv) following delivery to the Employee of a written demand for
performance from the Company which describes the basis for the Company's
reasonable belief that the Employee has not substantially performed his duties,
continued violations by the Employee of the Employee's obligations to the
Company which are demonstrably willful and deliberate on the Employee's part.

             (b)        Change of Control.  “Change of Control” means the
occurrence of any of the following:

                         (i)        Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d–3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or

                         (ii)       Any action or event occurring within a
two–year period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

                         (iii)      The consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

                         (iv)       The consummation of the sale, lease or other
disposition by the Company of all or substantially all the Company’s assets.

             (c)        Disability.  “Disability” shall mean that the Employee
has been unable to perform his or her Company duties as the result of his
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Employee or the Employee’s legal representative (such Agreement as to
acceptability not to be unreasonably withheld).  Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Employee’s employment.  In the
event that the Employee resumes the performance of substantially all of his or
her duties hereunder before the termination of his or her employment becomes
effective, the notice of intent to terminate shall automatically be deemed to
have been revoked.

             (d)        Good Reason.  “Good Reason” means without the Employee’s
express written consent (i) a material reduction of the Employee’s duties,
title, authority or responsibilities, relative to the Employee’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to Employee of such reduced duties, title, authority or
responsibilities; provided, however, that a reduction in duties, title,
authority or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains the Chief Executive Officer of the subsidiary or business
unit containing the Company’s business following a Change of Control) shall not
by itself constitute grounds for a “Voluntary Termination for Good Reason”; (ii)
a substantial reduction of the facilities and perquisites (including office
space and location) available to the Employee immediately prior to such
reduction; (iii) a reduction by the Company in the base compensation of the
Employee as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the kind or level of benefits to which the Employee
was entitled immediately prior to such reduction with the result that such
Employee’s overall benefits package is significantly reduced; (v) the relocation
of the Employee to a facility or a location more than thirty-five (35) miles
from such Employee ‘s then present location.

             8.         Successors.

             (a)        The Company’s Successors.  Any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
8(a) or which becomes bound by the terms of this Agreement by operation of law.

             (b)        The Employee’s Successors.  The terms of this Agreement
and all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

             9.         Notice.

             (a)        General. All notices and other communications required
or permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier,
(a) five (5) days after deposit with the U.S. Postal Service or other applicable
postal service, if delivered by first class mail, postage prepaid, (b) upon
delivery, if delivered by hand, (c) one (1) business day after the business day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(d) one (1) business day after the business day of facsimile transmission, if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed (i) if to Employee, at his or her last known
residential address and (ii) if to the Company, at the address of its principal
corporate offices (attention:  Secretary), or in any such case at such other
address as a party may designate by ten (10) days’ advance written notice to the
other party pursuant to the provisions above.

             (b)        Notice of Termination.  Any termination by the Company
for Cause or by the Employee for Good Reason or Disability or as a result of a
voluntary resignation shall be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(b) of this Agreement. 
Such notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date (which shall be not more than thirty (30)
days after the giving of such notice).  The failure by the Employee to include
in the notice any fact or circumstance which contributes to a showing of Good
Reason or Disability shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing his
or her rights hereunder.

             10.       Miscellaneous Provisions.

             (a)        No Duty to Mitigate.  The Employee shall not be required
to mitigate the amount of any payment contemplated by this Agreement, nor shall
any such payment be reduced by any earnings that the Employee may receive from
any other source.

             (b)        Waiver.  No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

             (c)        Headings.  All captions and section headings used in
this Agreement are for convenient reference only and do not form a part of this
Agreement.

             (d)        Entire Agreement.  This Agreement constitutes the entire
agreement of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.

             (e)        Choice of Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California. The Superior Court of Santa Clara County and/or the
United States District Court for the Northern District of California shall have
exclusive jurisdiction and venue over all controversies in connection with this
Agreement.

             (f)        Severability.  The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

             (g)        Withholding.  All payments made pursuant to this
Agreement will be subject to withholding of applicable income and employment
taxes.

             (h)        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

             IN WITNESS WHEREOF, each of the parties has executed this
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year set forth below.

 

COMPANY POLYCOM, INC.           By:____________________________________        
Title:___________________________________           EMPLOYEE
By:_____________________________________        
Title:____________________________________  

 